Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 1 of 18




                  EXHIBIT 27
                  Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 2 of 18

  Message
  From:            Coffin, Christie M. [/O=WELLS FARGO & CO./OU=WFBl/CN=RECIPIENTS/CN=CCOFFIN]
  Sent:            1/9/2014 2:52:52 PM
  To:              Oliver, Michael T. [michael.t.oliver@wellsfargo.com]
  CC:              Prondecki, Coby [coby.prondecki@wellsfargo.com]; Lowery, Rochelle [rochelle.lowery@wellsfargo.com]; Taltoan,
                   Rhianna [rhianna.taltoan@wellsfargo.com]; Deisn, Amber [amber.deisn@wellsfargo.com]; Van Ness, Joel
                   uoel.vanness@wellsfargo.com]; Quick, Kylene A. [kylenewentland@wellsfargo.com]
  Subject:         SFO/WO/B&P/Lot Loans/Co-HP Weekly update




  1.Business Unit/Group Activity Update
  n/a

  2.      Risk Concerns
  CR16548 Corporate Advance + State Attorney Fee Matrix Research - A CIT has been presented and they will begin
  mediation on 50 loans indentified with negative impact. Primary risk concern is they know that there is an ongoing
  impact and tool needs to be updated. The HPS should be validating attorney fees to lower risk in the interim.


  CR10967 CRT Process Enhancements {Metric 2)                 - Still no word on the status of this change.          Ashley Helland is
  currently researching this for me.


  3.      Accomplishments
  CR15920 Bank & Private IAG Compliance - Received approval to implement procedural updates ensure verbiage
  supporting B&P portfolios no longer reference the BPO product. All impacted procedures were changed to leverage
  the "product cascade" when ordering for the B&P investors.

  Christie M. Coffin

  Operational Risk Consultant
  Wells Fargo Home Mortgage Default Servicing - Default Decisioning

  Wells Fargo Home Mortgage I 7745 Office Plaza Dr NI West Des Moines, Iowa 50266
  MAC X2409-01G
  PH: 515-273-2761

  christie.coffin@wellsfarqo.com

  This transmission may contain information that is confidential and/or proprietary. If you are not the individual or entity to which it is
  addressed, note that any review, disclosure, copying, retransmission, or other use is strictly prohibited. If you received this transmission in
  error, please notify the sender immediately and delete the material from your system. This transmission is for informational purposes only
  and is not intended as an offer or solicitation for the purchase or sale of any financial instrument or as an official confirmation of any
  transaction. Any information regarding specific investments or other products is not warranted for completeness or accuracy and is subject
  to change without notice.


  Advance Notice:
      Business Travel: N/A
      PTO: 12/25/13 - 1/3/14




CONFIDENTIAL                                                                                                        WF _HERNANDEZ_00001456
                Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 3 of 18



    Message
    From :            Vaughn, Jennifer R [/O=WELLS FARGO & CO./OU=EXCHANGE ADMINISTRATIVE GROUP
                      (FYDI BOHF23SPDLT)/CN=RECI Pl ENTS/CN=A499245]
   Sent :             2/11/2014 11:02:10 AM
   To:                Pfeil, Daniel N. [/o=wells fargo & co./ou=wfbl/cn=recipients/cn=n713575x]
   Subject :          Year End MPP
   Attachments:       Dan Pfeil 2013 Year End MPP.docx




   Hi Dan,

   Thank you for your time this morning. I added additional comments based on our discussion this morning.

   Thank you for a great 2013 !




      Dan Pfeil 2013
    Year End MPP .d.. .




   Jennifer Vaughn

   Implementation Manager
   Default Decisioning - Pre and Post Implementation
   Wells Fargo Home Mortgage I 4101 Wiseman Blvd       I San Antonio, TX 78251
   MAC T7419 -018
   Tel 210-624-6308 I Cell 210-279-7925

   jennifer.vauqhn@wellsfarqo.com

   A division of Wells Fargo Bank, N.A.

   The information in this email is confidential and/or proprietary. If you are not t he intended recipient, please notify the sender
   immediately. You must not read , use or disseminate the information contained herein. Distribution or other use of the attached
   information is prohibited without the written consent of the author.




CONFIDENTIAL                                                                                                 WF_HERNANDEZ_00000302
              Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 4 of 18




  Premier Performance - Home Lending Default Team Member template

  Managing Premier Performance Process
                                                                                                                                      ■
                                                                   Sharing the
                                                                 Wells Fargo vision




                                                   /
                                            Planning for
                                            development
                                                                                          Setting objectives
                                                                                             and targets




                                                   Summarizing                    Providing coaching
                                                   performance. .._______.,, and feedback




       Name: Dan Pfeil                                                         Employee ID#: 713575


                                                                               Department Name : Home Preservation Business Delivery and
      Job Title: Implementation Consultant 3 [ FORMTEXT]
                                                                               Support [ FORMTEXT]

       For Year (month/year): 1/2013[ FORMTEXT]                  to
                                                                               Review Effective Date : 1/2013[ FORMTEXT]
       12/2013[ FORMTEXT ]


       Prepared By: Jennifer Vaughn [ FORMTEXT)                                Job Titl e: Impl ementation Manager[ FORMTEXT)



  Wells Fargo Vision

  We Want to Satisfy All of Ou r Cu stomers' Financial Needs and Help Them Succeed Financially



  WF Home Lending Default Business Commitment

  We support t he WF Vision by respectfully engaging, understanding, and advising our Cu stomers of all avai lable solution s for resolving their
  delinquency




                                                DO NOT WRITE ABOVE THIS LINE




CONFIDENTIAL                                                                                                       WF_HERNANDEZ_00000303
                          Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 5 of 18

        i                                                                                                                                                                                                                                                                 i
    i                                                                                                                                                                                                                                                                     i
    i                                                                                                                                                                                                                                                                     i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i
    i




             Redacted - Not Responsive




  i..·-------·---·-·-·-·-·-----·-·-----·-·-·-----------·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-----------------·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-----·-·-·-·-·-·-·-·-·-·.




CONFIDENTIAL                                                                                                                                                                                             WF _HERNANDEZ_00000304
                        Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 6 of 18


  -·-·-·-·-·-·-···-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·········-·-·-·-···-·-···-·······················-···-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·····-·-·-·-·····-·······-·-·····-·························-·················-·-·-···-·······-·-·-·-·-·-·-·-···--
  i
  i




            Redacted                                                                              -                Not Responsive




            Throughout the Year Feedback and Date(s) Completed:
            Resolved Trouble Tickets in a timely manner meeting or exceeding SLA's within 24-48 hours.
            From the time period of Jan-Jun I resolved 205 tickets that included a variety of HPA HAMP trial and final loan/tool issues including :
                •    Manual workouts by TOG to process MBS/RSI loans;
                •    MSP Data Issues for STAT code inaccuracies;
                •    Maturity and Note date values causing errors in the HPA due to incorrect values in MSP;


                                                                                                  [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                           WF _HERNANDEZ_00000305
                      Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 7 of 18




       ..' ·· ·· ······ ·· ·················· ·· ·············· ·· ·············· ·· ·· ······ ·················· ·· ·· ·· ······ ·· ·· ·· ·· ···· ·-·-·-·-·-······ ·· ·· ················ ······ ·· ·· ·· ·· ······ ·· ·· ·· ·· ·· ·· ·· ·· ·· ···· ·· ·· ·· ···· ·· ·· ·· ·· ·· ·· ·· ·· ·· ········ ·····--'.
       .'                                                                                                                                                                                                                                                                                                                                                           .'




                     Redacted                                                                                                             -                     Not Responsive
       ;                                                                                                                                                                                                                                                                                                                                                           '
       i.. • .• .•. • .• .• .• .• .• .• .• .• .• .• .• .•.•.• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .•.• .• .• .• .• .•.•.• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .•. • .• .• .• .• .• .• .• .• .• .•. • .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• .• i

      Actively participated as the Subject Matter Expert for WO HAMP HPA tool enhancements and defect fi xes.
      Partnered with Business Analysts to review BRD's.
      Some of the 2013 projects included :
           •    Feb 13.1-Added SCRA logic in HPA to read new MSP fields; enhanced HPA to reduce number of Tier 2 manual
                workarounds
           •    Mar 13.3-Added HHF in HPA; Updated the TYPE codes in the PMT to recognize Tier 2 trial payments; updated NPV
                thresholds by removing the 90% LTV logic; fixed PRA tab to forbear down to 90%, not 100%
           •   Jun 13.4-Added Temp Mod logic to the HPA for HAMP; 3 new HAMP denial reasons ; updated the HPA trial deadline logic;
                cleaned up some outstanding defects

      Gained experience by participating in the Change Control scoring process by working with Jennifer Vaughn on CCR7066 to hold the
      pre-mod PITIAS constant from Trial to Final. By completing this exerci se I gained an understanding of the scoring system and how
      each question holds a specific weight t o dete rmine a final score and next steps.
      ·· ·· ·· ·· ·· ···· ·· ···· ·· ·· ········ ·· ···· ·· ·· ·· ·· ···· ·· ···· ·· ·-·· ·· ······ ······ ·· ······ ·· ·· ·-···· ·· ·· ·· ·-···· ·-·· ·-·-·-·· ·· ·· ·············· ·· ·· ···· ···· ·· ·· ···· ·· ·· ·· ·· ···-·· ·· ·· ·· ·-·· ·· ·· ·· ······ ·· ·· ·-···· ·· ·· ·· ···········-······ ···-·· ·· ·· ·· ·--
                                                                                                                                                                                                                                                                                                                                                                         ;'




                Redacted                                                                                                                -                      Not Responsive



        I have had great experiences working with Dan. He does a great job of responding quickly to question s that come up regarding
        the HPA tool. He is extrem ely knowledgeable and very resourceful. Dan always seems very eager to assist with questions that
        come up regarding the tool/process. I am very thankful that we have Dan and Kim assisting our team and think they both do a
        tremendous job.



                                                                                                                                  [PAGE \*MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                                                                                                            WF _HERNANDEZ_00000306
                          Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 8 of 18




    !                                                                                                                                                                                                                                                                                                                            l;




                   Redacted                                                                                                -                    Not Responsive

        i                                                                                                                                                                                                                            !

        [_____________________ Redacted_-_Not_ Responsive _____________________ :
            Thi s year Dan has supported the change management process by participating in the development of busine ss requirements.for
            changes t o HPA trial and final mod tool. Dan has al so expressed an interest in learning more about the change management process
            by questioning the ideati on and prioritiza tion processes.



            Year End Feedback (July 2013 - Dec 2013):
            Took on additional responsibility resolving trouble tickets for B&P HAMP, Non-HAMP, HUP, and PUP.
            Met with the B&P HPU teams in Fort Mill to discuss roles and responsibilities and how we can assist with filtering the traffic that is
            being sent to the Default Trial Mod Support mailbox.
            Began a productive partnership with B&P Lending Officer Glenn Lagnese to understand the complexities of production tickets.
            Took in itiative to learn the B&P waterfalls, understanding the relationship between HPA and CLARA, and learning the Adjust Limits
            functionality.
            Met SLA's for trouble tickets resolving issues within 24-48 hours.
            Continued to partner with TOG, CFM, WFHE, and NLM (Post Closing) to resolve tickets.

            Participated in Releases:
              • Aug 13.5- 2MP and HEHAMP Delayed Conversion logic added to HPA; B&P Step Rate fixes; B&P Forbearance fix in Adjust Limits
              • Jan 13.7- Began HPA UAT support for all CFPB changes to the tool. Volunteered for WOPT CFPB testing due to an immediate
            need for additional resources. In addition, assisted with the manual interim workaround for Non-GSE HUP/PUP processes to
            implement a manual excel too l option .




                    Redacted                                                                                                  -                   Not Responsive
        i. • •• .• •• ••. • .• .• •• •• ,• •• .•.• .•.•.•.• .• .• .• .• .• .• .• .• .•.• .• ••.•.• .•. • .• .•.• .• .•••. • •• •• ••.• •• •• •• •• •• •• ••.• .•.•.•.•.•.•.•.• .•.•.•.•.•.•.•.•.•.• .• .•. •.• ,•.• .•.•.• .• .•.•.• .• .•.•.•.•.•.• .•.•.•.• .•.•. • .• .• .• .• .• .• .• .•.• .• .• .• •• .•.•.•.• .• .• .•. • .•.




                   Redacted                                                                                            -                  Not Responsive                                                                                                                                                             i the
                                                                                                                                                                                                                                                                                                                     ;




                                                                                                                          [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                                                                                  WF_HERNANDEZ_00000307
                 Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 9 of 18




               Redacted - Not Responsive




                                                                                                                                                                                                                                                   i-
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                                                   ;
      i'. .-,-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-'!



CONFIDENTIAL                                                                                                                                                                                       WF _HERNANDEZ_00000308
                 Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 10 of 18



     ~
     i
       ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·- -·-·-·-·-                         -·-·-·-·.!
     !                                                                                                                                                                                                                                                     !




              Redacted - Not Responsive




                                                                                                                                                                                                                                                           ;
     I                                                                                                                                                                                                                                                     !
     i-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-···-·-·-·-·-·-·-·-·-·-·-·-·-·······-·-·-·-·-·-·-·-·-·-·-·-·············-·-·-·····-·-·-·-·····-·····-·-·-·-·-·-·······-·-·-···-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-··'



CONFIDENTIAL                                                                                                                                                                                       WF _HERNANDEZ_00000309
                   Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 11 of 18




      .-·-·-·-·-·-·-·-·-·-·-·-···-·· ·· ·· ·-·· ·· ······ ·· ·· ·· ·· ·· ·· ·· ·· ·-·-·· ·-·- .   - - -·-. · ·· ·· ·-·-·· ·-·- -·· ·· · ·-·· ·· ·· ·· ·· ·· ·· ·· ·· ·-·· ·· ·· ·· ·· ·· ·· ·· ······ ·· ·· ·· ·· ·· ·· ·-·· ·· ·· ·· ·-·· ·-·· ·· ·· ·· ·-·- - - ·- - •.• · ·· ······ ·· ·· ·· ·· ·· ······ ·· ·· ·!
      i                                                                                                                                                                                                                                                                                                             i




                 Redacte~                                                                                       -                   Not Responsive



      Work closely with the WO Operational Risk Consultants and Lending Managers on many issues surrounding tool defects which pose
      risk and audit inquiries. This year I have partnered with ORC Casey Shanks and LM Duane Thomas to provide input on many different
      10a n. see na rios/issues/ request _that came_from M HA or _inte rna I_audits .. Some _examples _inc Iude: -·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-----·-· ,
      1
      i




                 Redacted                                                                                     -                   Not Responsive


      Dan works with Operational Risk, Legal and RECOR when resolving issues. An example of thi s is HAMP maturity dates. The HPA tool
      was built not allowing the review of HAMP loan s if the current loan is matured and a workaround was needed since the MHA
      handbook requires these loans to be reviewed for HAMP. Dan reached out to Legal to review the proposed workaround to ensure
      there weren't any risks that had not been considered with the workaround .

                                                                                                          [ PAGE \* :MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                                                                WF _HERNANDEZ_00000310
            Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 12 of 18




      ------ ----------- ----------------------------- ---- --------- ---------- ------------------ -- --- --- --- ------------ --------
      ;
      ;
      j




            Redacted                                    -            Not Responsive
                                                                                                                                                                                                          '
                                                                                                                                                                                                          ;-
      iear ·Ena Feedback (July 2013 - December· 2013 ):    -·-·-·-·- - -·-·-·-·-·-·-·-·-·-·-·- -·-·-·-·-·-·-·-·- -·-·-·-·-·-·-·- -·- - -·-·-·-·- - -·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·- -·-·-·-·- - -·-·-·-·_;
      Worked with Lending Officer Casey Shanks on many audit requests by providing information on the history of the HPA, logic
      concerns, waterfall inquiries, cap sheet approval/denial validations, and IR2 reporting impacts.

      Provided HPA tool demonstrations to both WO and B&P teams during the 13.7 release training sessions.

      Helped lead efforts during a July 2013 off-release to fix defect 17547 which impacted HAMP Tier 2 loans that were adding a step rate
      on the HPA cap sheet. Worked with Release Management and the UAT team to work swiftly and efficiently to get the defect fixed
      immediately.

      I was tasked  as being the lead IC to manage the Corporate Advance Attorney Fee project. This project impacts the HPA tool and how
      it uses a F/C matrix that is longer supported and maintained.
                •    I managed a small team of 2 HPU's to research loan level.
                •    Facilitated meetings and presented findings to Lending Officers, Lending Managers, QA, HPU/SLR, HPS, Risk, and Legal
                     partners from all different business lines.
                 •   Helped present the issue at the Ideation meeting.
                 •   Followed the process through the Change Control review.
      I will continue to assume the role of lead IC and coordinate efforts to implement a short term manual workaround and a long term
      HPA tool fix.

      Jennifer Vaughn yearend comments:

      One of Dan's major contributions in this area for the last half of 2013 is leading the research effort for the Corporate Advance
      Attorney Fee project.

      In early August an issue regarding how corporate advance fees were determined in HPA was identified and escalated to senior
      leadership. Dan was assigned as the lead IC for this effort for all portfolios which involved identifying all waterfall programs
      programmed in HPA and reaching out to each business group to determine how corporate advance fees were handled. During this
      time we learned there is a table in HPA which has attorney fees by state programmed and these amounts were being pulled into the
      trial decision but the tool also pulled in any assessed attorney fees. In some cases attorney fees could have been double counted
      therefore impacting the modification decision.

      Dan was assigned with the task of conducting loan level research on a sampling of loans. This research was time consuming and
      required Dan to build a tracking spreadsheet along with working with TOG to identify an impacted loan population. Dan was also
      assigned two resources from HPU to assist with the loan level research . He managed these resources very well and ensured their
      work was meeting the expectations of senior leadership.

      On several occasions Dan was asked to summarize the results of the loan level research and present to senior leadership, Legal and
      RECOR. Dan did a wonderful job with this task and always presented well.

      At the end of the loan level research Dan was able to provide a recommendation on how to correct this in HPA as well as an interim
      process until the tool is updated .

      Dan completed all annual required training by the requested due date and passed all clean desk audits.

      Dan's Feedback 2/11/2014
      RECO fee project was a top priority on his plate; example of being able to oversee people to assist with loan level research. Likes
      digging in to understand how this issue impacted decisions. This project has given him an opportunity to lead and facilitate meetings


                                                      [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                                                                                                            WF_HERNANDEZ_00000311
                            Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 13 of 18




    j                                                                                                                                                                                                                                                                      !
    I
    ;
    ;
    ;
                                                                                                                                                                                                                                                                           I
    ;
    ;
    ;
    ;
    ;
    ;
    ;
    ;
    ;




           Redacted - Not Responsive




;
i------·-----------·-----·-------·-·-------·-------------------·-----·---------·-------------·-·-----·-·---------------·-------------·---------------·-·-------·-----------·-------------·-·---------·-----·---------------·---------------·---·-·-------·-·-·--------------
                                                                                                     [ PAGE \* 1,IBRGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                               WF _HERNANDEZ_00000312
         Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 14 of 18




    Redacted - Not Responsive




                                [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                    WF _HERNANDEZ_00000313
                   Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 15 of 18




      ,-·-·-·-·-·-·-·-·-·-·-·-·-·-·-···-·-·-·-·-·-·-·-·-·-·-·-···-·-·-·-·-·-···-·-·-·-·-···· ··-·-·····-···-···· -·-·····-···-·-·-·······-·-·-·-·-···-·-·-···- -···········-·-·-·-·-·-·-·-···-·-·-·······-·-·-·-·-·-·······-···-·-·-·-·-·-·-·-·-·-·-·-·-1
      i                                                                                                                                                                                                                                                               i
      ;
      ;
      ;
      ;




    #4;
      i




                Redacted                                                                               -                Not Responsive




          I pay close attention to items w ithin Default Decisioning that I feel may be a risk to the business and ultimately the customer.
          Examples would be logging HPA defects and explaining to our TOG partners the issues at hand and what is needed for resolution.
          then play a key role in the testing and validation to make sure issues are resolved.

          Prior to implementation of tool fixes or enhancements, I gather fact based data (i .e. volume of impacted loans, procedure gaps, etc.)
          to determine risk and priority.




            Redacted                                                                             -               Not Responsive
                                                                                                                                                                                                                                                                  ;
     ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·· ·-·-·· ·· ·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-···· ············ ·········· ·········· ·· ·-······ ·············· ········ ·· ········ ·-···-···· ·· ·· ·-·-·-···-·-·-·-·· ·· ·· ·-················i


                                                                                                   [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                                    WF _HERNANDEZ_00000314
                            Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 16 of 18




  r··-·· ·· ········ ········ ·· ·· ···· ·-·-·-·-·-·-·-·········-·· ···· ·· ···· ·· ·········· ·· ············ ·· ············ ·· ·········· ·· ·············· ······ ·· ·· ·· ·· ···· ·········· ········ ·· ·· ·· ·······-···-·················· ·· ·· ·· ···· ······················ ·······-·-,
  !
  !
                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                              i


  !;
  ;
                                                                                                                                                                                                                                                                                                                              i
  ;
  ;
  i




              Redacted - Not Responsive




  i.. .•.•.• .• .• .• •• .• .• .• .• .• .•.• .• ••.•.•...•••.• .• .• •• .• .• .• •• .• .• •• .•.•.•.•••.•.•.•.• .• .•.•.• .• •• .• .•.•.•.•.•.• .• •• .• .• •• .• .• •• .• .• •• .•.•.• .• .• .• .• .• .•.•. ----··································· ······ ·····--·--·· ·-·· ·················· ···· ·· ·· ·- ·- -· -· ···




CONFIDENTIAL                                                                                                                                                                                                                                           WF _HERNANDEZ_00000315
                             Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 17 of 18




          ,-•-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·---·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·
          i
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                        !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                                !
          i                                                                                                                                                                                                                                                            !
          i                                                                                                                                                                                                                                                            !
          i                                                                                                                                                                                                                                                            !
          i                                                                                                                                                                                                                                                            !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      i                                                                                                                                                                                                                                                                !
      j                                                                                                                                                                                                                                                                !
      !                                                                                                                                                                                                                                                                i;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;
                                                                                                                                                                                                                                                                       ;




                  Redacted - Not Responsive




  ;
  i--·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-----·-----·-----·-·-·-·-·-·-·-·---·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-------·-------·-·-·---------·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-·-----·-------·


CONFIDENTIAL                                                                                                                                                                                                  WF_HERNANDEZ_00000316
                                        Case 3:18-cv-07354-WHA Document 173-29 Filed 11/21/19 Page 18 of 18




               Redacted - Not Responsive
i                                                                                                                                                                                                                                                                                                                                                                                             !
i. • •• •• •• .• •• •• •• •• •• •• •• .• •• •• •• .• ••• • .• •• •• •• ••. • .• •• •• •• •• .• .• •• •• •• •• .• •• ••••• • ••.••• •• •• .• •• •• •• •• •• •• •• .• •• •• •• ••••• • .• •• •• •• .• .• •• •••••• ••.• •• •• •• •• •• .• •• •• •• .• •• •• •• .• •• •• •• .• ••••• • •• •• •• •• .• •• •• •• •• •• •• •• •• •• •• •• •• •• •• ••.• .• •• •• •• •• •• .• .• ••••••.• •• ••.• •• J




                                                                                                                                                    [ PAGE \* MERGEFORMAT]




CONFIDENTIAL                                                                                                                                                                                                                                                                                            WF _HERNANDEZ_00000317
